Title: To James Madison from Isaac Cox Barnet, 30 October 1801 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


30 October 1801, Bordeaux. Drew fl. 410 on U.S. bankers at Amsterdam on 21 Oct., the balance of his account for supplying American seamen, for which he encloses accounts and vouchers. Also encloses statement of U.S. vessels in port from 10 Apr. to 21 Oct. [not found], after which William Lee assumed consular duties. Requests that JM lay his previous letters, requesting compensation as agent for prisoners, before Jefferson. Still considers his commission for Brest in force. Solicits JM’s influence for appointment at Lisbon.
 

   RC and enclosure (DNA: RG 59, CD, Bordeaux, vol. 1). RC 2 pp. Enclosure (2 pp.) is a list of Barnet’s disbursements and expenditures for distressed seamen from 14 Mar. 1801. A duplicate of the RC (ibid.; docketed by Wagner as received 12 Feb. 1802) contains a 12 Dec. postscript stating that Dupont had offered to carry the duplicate with a packet from Pinckney.


   A full transcription of this document has been added to the digital edition.
